Citation Nr: 1644066	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for a respiratory disorder other than bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran initially filed a service connection claim for bronchoalveolar cancer.  However, the Veteran's initial claim encompasses all respiratory disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has current diagnoses for additional respiratory disorders that were addressed in an August 2012 VA medical opinion.  Thus, the Board has expanded the Veteran's claim to include all diagnosed respiratory disorders.  The Board finds that the issue of entitlement to service connection for bronchoalveolar cancer can be finally adjudicated.  However, the issue of entitlement to service connection for a respiratory disorder other than bronchoalveolar cancer requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS folder contains a July 2014 VA Form 9.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a respiratory disorder other than bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune, North Carolina, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune and was exposed to contaminated water during that service.

2.  Bronchoalveolar cancer was not present during service or for many years thereafter and is not etiologically related to any incident of active duty service, to include exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by an August 2012 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in February 2013.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran was also provided with a VA examination in connection with her claim in August 2012, and an addendum opinion in January 2013.  The August 2012 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The January 2013 VA examiner provided a medical opinion with rationale.  As such, the Board finds that the VA examination and medical opinion, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran contends that she has bronchoalveolar cancer as a result of her exposure to contaminated water at Camp Lejeune, North Carolina.  See July 2012 Claim.

The Board notes that the Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  The NRC analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, including esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  The Board notes that while the Training Letter includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.

The Veteran's military personnel records show that she was stationed at Camp Lejeune, North Carolina from February 1969 to March 1969.  Thus, it is conceded that the Veteran sustained an injury during service as a result of her exposure to contaminated drinking water at Camp Lejeune.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to bronchoalveolar cancer.  After service, the Veteran was diagnosed with bronchioalveolar carcinoma in August 2009.  See August 2009 University of Wisconsin Hospitals and Clinics treatment record.  The Veteran received treatment for bronchoalveolar carcinoma in 2009, and she continues to follow up with an oncology clinic on a yearly basis.  See June 2012 Letter from Dr. C.  At the time of the August 2012 VA examination, the examiner documented her diagnosis as bronchoalveolar carcinoma of the lung, status post treatment.  The examiner noted that the Veteran had a malignant neoplasm associated with the diagnosis.  The Board notes that a neoplasm is also called a tumor.  Dorland's Illustrated Medical Dictionary 1984 (32nd ed. 2012).  Based this evidence, the Veteran has established the presence of a current disability.

Regarding the question of nexus, there are different medical opinions associated with the record.  In a June 2012 letter, Dr. C. reported that the Veteran had provided him an article linking Camp Lejeune water consumption and cancer.  Although Dr. C. acknowledged that there was a possible link between the Veteran's cancer and the Camp Lejeune water, Dr. C. stated that he would leave it to other experts to link the causation and/or association between the water and the cancer.

In August 2012, a VA examiner gave a negative nexus opinion.  The examiner stated that the NRC only found limited/suggestive evidence of an association between the Veteran's bronchoalveolar cancer and exposure to trichloroethylene, tetrachloroethylene, perchloroethylene, or a solvent mixture exposure.  The examiner added that these studies did not provide strong evidence that exposure to these chemicals actually caused the disease.  

The Board notes that the Veteran submitted a newspaper editorial that cited an article for the proposition that smoking was one of many risk factors for lung cancer rather than a cause of lung cancer.  See Luke Russell, State Shouldn't Just Charge Smokers, Green Bay Press-Gazette (Mar. 4, 2012).  The internet link provided by the newspaper editorial reveals an editorial by Dr. Siepmann that was published by the Journal of Theoretics in 1999.  See James P. Siepmann, Smoking does not Cause Lung Cancer (According to WHO/CDC Data), Journal of Theoretics (Oct./Nov. 1999), http://www.journaloftheoretics.com/Editorials/Vol-1/e1-4.htm.  In the linked article, Dr. Siepmann did assert that smoking does not cause lung cancer.  Instead, Dr. Siepmann found that smoking increases the incidence of lung cancer and functions as a risk factor in the development of lung cancer.

In January 2013, another VA examiner, also a medical doctor, opined that it was less likely than not that the Veteran's bronchoalveolar cancer was the result of exposures to contaminated water at Camp Lejeune.  The examiner noted that Marines and others at Camp Lejeune were potentially exposed to small amounts of benzene vinyl chloride, trichloroethylene, and perchloroethylene.  Of these four contaminants, only perchloroethylene was associated with lung cancer formation.  However, the examiner explained that this association is weak and there was limited evidence to support such a relationship.  In contrast, the examiner stated that there is a strong association between smoking and lung cancer, describing tobacco as a known carcinogen.  The Board notes that a carcinogen is defined as "any cancer-producing substance."  Dorland's Illustrated Medical Dictionary 290 (32nd ed. 2012).  The examiner highlighted the fact that the Veteran had a lengthy smoking history and did not quit smoking until 2009 when she was diagnosed with lung cancer.  He explained the Veteran's exposure to tobacco was exceptionally greater than her exposure to contaminated water at Camp Lejeune during a relatively brief period of a few months.  The examiner also found it significant that more than 40 years passed between the Veteran's exposure to contaminated water and the onset Veteran's bronchoalveolar cancer.  According to the examiner, this latency was exceptionally long.  The examiner observed that if the Veteran's exposure to contaminated water at Camp Lejeune had been significant, he would have expected the cancer to form at an earlier juncture in the Veteran's life.

In evaluating whether entitlement to service connection has been established, the Board notes that the Veteran's bronchoalveolar cancer is considered a chronic disease under 38 C.F.R. § 3.309.  However, the record reflects that her bronchoalveolar cancer did not manifest during service or for many years thereafter.  As the Veteran's bronchoalveolar cancer did not manifest to a degree of 10 percent or more within one year of separation, the chronic disease presumption does not apply.  The Board also finds that the Veteran's bronchoalveolar cancer is not related to exposure to contaminated water at Camp Lejeune.  In this regard, the Board finds that the January 2013 VA medical opinion is the most probative medical evidence of record.  The June 2012 letter from Dr. C. acknowledging the possibility of a link between the Veteran's cancer and the water at Camp Lejeune is too speculative to provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding a doctor's opinion that "it is possible" and "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  While the August 2012 VA examiner addressed the weak association between lung cancer and water contaminants at Camp Lejeune, the examiner did not discuss the Veteran's specific risk factors for lung cancer as the January 2013 VA examiner did.  Thus, this opinion is afforded less probative value as well.

The January 2013 VA examiner reviewed the Veteran's claims file and provided an opinion that was supported by a detailed explanation.  While the Board acknowledges the contentions raised by Dr. Siepmann's 1999 editorial, the Board finds that the January 2013 VA examiner's conclusions regarding the link between smoking and lung cancer are more probative.  As noted above, the 1999 article was written more than a decade before the January 2013 opinion.  Given the fact that the January 2013 VA examiner is a medical doctor, he is well-qualified to know the current state of medical knowledge in this area.  Moreover, the January 2013 VA examiner did not base his opinion solely on the comparatively stronger association between smoking and lung cancer.  The examiner was also persuaded by the long period between the Veteran's exposure to contaminated water and the onset of her bronchoalveolar cancer.  The Board therefore finds that the most probative evidence does not support the conclusion that the Veteran's bronchoalveolar cancer is etiologically related to her exposure to contaminated water at Camp Lejeune.  In addition, the evidence of record does not indicate that the Veteran's bronchoalveolar cancer is otherwise related to her period of active service; the Veteran does not assert a relationship to service other than exposure to contaminated water at Camp Lejeune.  

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to describe her symptoms and in-service events, she is not competent to relate her bronchoalveolar cancer to service.  This particular inquiry is within the province of trained medical professionals as it involves a complex medical issue and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, she is not competent to render a probative opinion on a medical matter, such as whether her bronchoalveolar cancer is related to active service.  See Jandreau, 492 F.3d at 1376.  In addition, the most probative medical evidence of record does not suggest such a relationship.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bronchoalveolar cancer, to include as due to exposure contaminated water at Camp Lejeune, North Carolina, is denied.


REMAND

Before the Board can adjudicate the Veteran's service connection claim for a respiratory disorder other than bronchoalveolar cancer, a remand is needed to obtain an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During an August 2012 VA examination, the VA examiner noted that the Veteran's current respiratory disorders included asthma and chronic obstructive pulmonary disease (COPD).  The examiner also provided a negative nexus opinion for these disorders, explaining that there was no evidence of asthma or COPD during active service.  However, the examiner did not explain why this fact is significant.  38 C.F.R. § 3.303(d).  The Board also notes that the examiner did not address whether the Veteran's asthma or COPD is related to exposure to contaminated water at Camp Lejeune.  As such, another VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her respiratory disorders other than bronchoalveolar cancer.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the preceding development, a VA medical opinion as to the etiology of the Veteran's current respiratory disorders must be obtained.  The entire claims file should be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on the specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
First, the examiner must identify all currently diagnosed respiratory disorders other than bronchoalveolar cancer.
For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder manifested in service or is otherwise related to her military service, to include the effects of exposure to contaminated water at Camp Lejeune.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


